RESOLUCIÓN
El Juez Presidente Interino, Hon. Francisco Rebollo Ló-pez, ha concedido libre con cargo a vacaciones el viernes 28 de noviembre de 2003 a los empleados y funcionarios de la Rama Judicial.
A tales efectos, y en virtud de nuestra facultad para reglamentar los procedimientos judiciales, al computar los términos dispuestos en las distintas leyes y reglas aplica-bles a los procedimientos y trámites judiciales, se aplicará lo dispuesto por los Arts. 388 y 389 del Código Político de 1902 (1 L.P.R.A. sees. 72 y 73), y se considerará el viernes 28 de noviembre de 2003 como si fuera un día feriado completo. Cualquier término por vencer ese día se exten-derá hasta el lunes 1ro de diciembre, próximo día laborable.

Se ordena la inmediata difusión pública de esta resolución. Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. Los Jueces Asociados Señores Hernández Denton y Corrada Del Río no intervinieron.
(Fdo.) Patricia Otón Olivieri Secretaria del Tribunal Supremo